  Case 1:20-cv-00835-PLM-SJB ECF No. 11 filed 10/14/20 PageID.139 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CARL MOTT,

                      Petitioner,                   Case No. 1:20-cv-835

v.                                                  Honorable Paul L. Maloney

RANDEE REWERTS,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.



Dated:   October 14, 2020                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
